Case 1:03-md-01570-GBD-SN Document 5673 Filed 01/15/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

In re Terrorist Attacks on September 11, 2001 | 03 MDL 1570 (GBD) (SN)
ECF Case 3226

 

 

 

 

This document relates to:

Ashton et al. v. al Qaeda Islamic Army, et al., 02-cv-6977 (GBD)(SN) (and member case Betru et
al. v. Islamic Republic of Iran, 18-cv-8297 (GBD)(SN))

SE FINAL ORDER OF JUDGMENT ON BEHALE OF ASHTON XX
PLAINTIFF IDENTIFIED AT EXHIBIT A

Upon consideration of the evidence and arguments submitted by Plaintiff, Estate of Edward
Brennan, III, identified in Exhibit A attached to this Order, plaintiffs in Ashton et al. v. Al Qaeda
Islamic Army et al., 02-cv-6977 (S.D.N.Y.) (GBD) (SN) (“Ashton”), who is the estate of a victim
killed in the terrorist attacks on September 11, 2001, and the Judgment by Default for liability only
against the Islamic Republic of Iran (“Iran”) entered on 08/26/2015, together with the entire record
in this case, it is hereby;

ORDERED that service of process was effected upon Iran in accordance with 28 U.S.C.
§ 1608(a) for sovereign defendants;

ORDERED that final judgment is entered against Iran and on behalf of the Plaintiff,
Edward Brennan III, in Ashton, as identified as the estate of a victim killed in the terrorist attacks
on September 11, 2001, as indicated in, as described in Exhibit A;

ORDERED that Plaintiff identified in the Declaration of Andrew J. Maloney, Esq. dated
January 15, 2020 (and Exhibits identified therein), is awarded economic damages as set forth in

Exhibit A as supported by the Declaration of Andrew J. Maloney, Esq. dated January 15, 2020;

 
Case 1:03-md-01570-GBD-SN Document 5673 Filed 01/15/20 Page 2 of 2

ORDERED that the Ashton Plaintiff identified in Exhibit A is awarded prejudgment
interest of 4.96 percent per annum, compounded annually, running from September 11, 2001 until

the date of judgment;
ORDERED that Plaintiff identified in Exhibit A may submit an application for punitive
damages, updated economic damages, or other damages (to the extent such awards have not

previously been ordered) at a later date consistent with any future rulings made by this Court on

this issue; and it is

Dated: New York, New York

FEB 05 2020 4999
SO ORDERED:

Qrsiay B. Done

GEPRGEP. DANIELS
ted St¥tes District Judge

 

 

 
Case 1:03-md-01570-GBD-SN Document 5673-1 Filed 01/15/20 Page 1of2

 

EXHIBIT A
 

00 E86 8ST PF $ | OO'ER6'°8Sz'T $ | 00'000'000'T $ II ueuuerg Vv preMpy T

one ache

      

Zjozabed O¢/ST/TO Palid T-€29¢ 1UewWN30q NS-dgD-0ZSTO-PW-E0:T eased
